By the Court, Gilbert, J.
The baggage which is the subject of this action having been provided by the plaintiff for the use of his infant daughter, in fulfillment of his obligation 'to give her suitable maintenance, there can be no doubt that the legal title to the goods remained in the plaintiff, notwithstanding the possession of them by the infant.
It is equally clear that, for the purposes of this case, the daughter must be treated as the legally constituted ageni of the plaintiff.
The daughter was a passenger on the Hudson Biver Bail-road,-and on her arrival in Hew York‘delivered the checks for the baggage in question at the defendants’ office, at the railroad station, with directions that the baggage should be carried to her residence in Brooklyn, and received the card of the defendants, on one side of which was printed, “ Westcott’s Express for the delivery of freight and baggage, &c. &c.” At the bottom of the card, the following statement was printed : “ Delivery of baggage to railroads and steamboats .to be made to the baggage agent thereof, liability limited to $100, except by special agreement to be noted on this card.”
The baggage was lost while in the defendants’ charge, and the referee has found that such loss was occasioned by gross negligence of the defendants.
These principles must be deemed settled; namely, that common carriers of goods may, by express stipulation, limit their liability for the loss of goods occurring from .even the negligence of their agents and servants, or wholly exempt themselves from such liability ; and that the acceptance by the bailor, from the bailee, in the ordinary course of business, of a receipt for the goods, containing such a stipulation, creates a binding contract.
But it is equally clear that the liability of the carrier will continue, as established by the common law, in respect to all *31matters not expressly stipulated against. We are also of the opinion that the putting into the hands of a passenger of ' a card like that of the defendants, under the circumstances of this case, would not, without further proof from which the assent of the bailor to the terms thereof might be implied, ; establish such a contract. (Brown v. Eastern R. R. Co., 11 Cush. 97.) Applying these principles the recovery below was right.
[Kings General Term,
February 11, 1867.
I. The contract relates only to the defendants’ liability as an insurer of the goods, and imparts no exemption from liability for actual negligence.
II. It applies only to deliveries to railroads and steamboats.
III. The facts do not warrant the legal inference that Miss Prentice gave her assent to the statement in the card which it is claimed limited the defendants’ liability.
The judgment, therefore, must be affirmed with costs.
Lott, J. F. Barnard and Gilbert, Justices.]